Rice, P. J.,
Dissenting.
I concur fully with my brethren that the act of the petitioner in applying for a license notwithstanding the stipulation filed by him the year before was not an immoral act, and therefore did not of itself show him not to be a man of good moral character. But I am unable to assent to the order about to be made for the following reasons :
First. Where an appeal is a mere substitute for a certiorari the opinion of the court below especially if not referred to in ■the order or decree as containing the reasons for its action, is not brought up for review and is not before us for any purpose; it is not part of the record. Although it must be conceded that this rule has apparently been departed from in rare instances, yet I maintain that it is sustained by tire great weight of authority. A fortiori the oral remarks of the judges made on the hearing in the court below are not part of the record although afterwards reduced to writing and filed by their direction. But, second, even if there is enough on the face of the record to warrant us in reversing the order, it seems to me that looking at the whole proceeding as disclosed in the official report of the hearing the reversal should not be accompanied by an imperative direction to grant the license ; for we have no means of knowing what testimony might have been offered if the hearing had not been practically closed by the ruling of the court upon the only question considered by the judges.